DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-13, 15, 16, 19-21, 23-27 is/are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Mihailidis (US 20130100268 A1).
Claim 1. Mihailidis teaches a method of enhancing quality of communication during an emergency assisting request comprising: 
a) sensing an occurrence of the emergency assisting request
([0025] wherein one or more sensors in or near a given area can be used to detect an adverse situation in this area and respond accordingly. For example, in one embodiment, the sensor may be used to identify an emergency event,… upon identifying an adverse event, these devices may be automatically activated, deactivated and/or controlled by the system in implementing, facilitating and/or improving a 

b) reducing an environmental sound interference during the emergency assisting request by reducing an environmental sound generated by an electronic device
([0089] In one example, the device 1026 may consist of a television or radio, which, if operating when an adverse event is detected, may cause significant interference with the system's ability to assess the situation, particularly if the device 1026 is operated loudly and/or if the user is not in a position to speak loudly and/or clearly. In such instances, the system may be predisposed to automatically communicate with the relay 1022 to cut the power to the device 1026 and thus immediately remove interfering noises/sounds emanating therefrom.).

Claim 2. Mihailidis teaches the method of Claim 1, wherein the electronic device is powered by AC power via an emergency assisting request sensing device ([0089] the smart home module 1020 is preconfigured to communicate wirelessly with local wirelessly actuated relay 1022 that can control a local device's access to power from a regular wall outlet 1024 or the like, for example. For instance, where a device, such as audio device 1026, is known to be commonly operated in a manner that could cause audio interference for the normal or effective operation of the system's voice recognition functions,).

Claim 3. Mihailidis teaches the method of Claim 2, further comprising sensing a triggered emergency assisting request by using the emergency assisting request sensing device 


Claim 4. Mihailidis teaches the method of Claim 3, wherein the triggered emergency assisting request is generated by a wearable device ([0127] A wearable push button may nonetheless be used in conjunction with the above described embodiments, for example as a back-up or secondary detection measure, or to provide greater system versatility.).

Claim 6. Mihailidis teaches the method of Claim 3, wherein the triggered emergency assisting request comprises a signal of a detected human fall event ([0058] The EDR unit 14 may use the camera(s) or microphone(s) to monitor the living environment of a human subject in real-time. The local processor 20 in this case performs real-time analysis of the video and audio inputs to determine if an emergency event, such as a fall, has occurred. In the event of an emergency, the EDR unit 14 can communicate with the subject via the microphone 34 and loudspeaker 48 and initiate a dialog using speech recognition software. ).
 ).

Claim 8. Mihailidis teaches the method of Claim 3, wherein the video and audio player comprise a TV ([0070] In one exemplary embodiment, a controller of the emergency detection system may be configured to communicate with one or more smart-home devices such that the system may be configured, in accordance with one or more emergency detection and/or response protocol, to control at least one smart-home device function. Examples of smart-home devices may include, but are not limited to, devices associated with in-home lighting (e.g. ambient lights, emergency and/or back-up lighting, etc.), appliances (e.g. stove, oven, fireplace, television, radio, etc.),).

Claim 9. Mihailidis teaches an emergency assisting device for terminating power from an appliance comprising: 
a) a receiving unit configured to receive a wireless signal of an urgent assisting request

b) a processor for processing the received wireless signal urgent assisting request
([0058] The local processor 20 in this case performs real-time analysis of the video and audio inputs to determine if an emergency event, such as a fall, has occurred. In the event of an emergency, the EDR unit 14 can communicate with the subject via the microphone 34 and loudspeaker 48 and initiate a dialog using speech recognition software. 
[0095] With reference to FIG. 11, and in accordance with another embodiment, the system 1100, similar to system 1000 of FIG. 10, in this embodiment comprises a distinct smart-home controller/actuator 1120, which communicates with the system's controller (EDR controller) 1108 to provide one or more smart home features and/or functions to complement the system's emergency detection and response protocols.); and 
c) a circuit switch configured to reduce an environmental interference when the processor received wireless signal urgent assisting request (
[0089] In this particular embodiment, the system 1000 further comprises a smart home module 1020 integrated, in this example, within the system's controller 1008 to provide one or more smart home features and/or functions to complement the system's emergency detection and response protocols. In this particular example, the smart home module 1020 is preconfigured to communicate wirelessly with local wirelessly actuated relay 1022 that can control a local device's  ).

Claim 10. Mihailidis teaches the emergency assisting device of Claim 9, wherein the wireless signal of an urgent assisting request comprises a triggered fall sensor signal
([0058] The EDR unit 14 may use the camera(s) or microphone(s) to monitor the living environment of a human subject in real-time. The local processor 20 in this case performs real-time analysis of the video and audio inputs to determine if an emergency event, such as a fall, has occurred. In the event of an emergency, the EDR unit 14 can communicate with the subject via the microphone 34 and loudspeaker 48 and initiate a dialog using speech recognition software.).

Claim 11. Mihailidis teaches the emergency assisting device of Claim 9, wherein the environmental interference is generated from the appliance ([0070] In one exemplary embodiment, a controller of the emergency detection system may be configured to communicate with one or more smart-home devices such that the system may be configured, in accordance with one or more emergency detection and/or response protocol, to control at least one smart-home device function. Examples of smart-home devices may include, but are not limited to, devices associated with in-home lighting (e.g. ambient lights, emergency and/or back-up lighting, etc.), appliances (e.g. stove, oven, fireplace, television, radio, etc.),).

 ).

Claim 13. Mihailidis teaches the emergency assisting device of Claim 9, wherein the receiving unit comprises a microphone for receiving an audio signal ([0058] The EDR unit 14 may use the camera(s) or microphone(s) to monitor the living environment of a human subject in real-time. The local processor 20 in this case performs real-time analysis of the video and audio inputs to determine if an emergency event, such as a fall, has occurred. In the event of an emergency, the EDR unit 14 can communicate with the subject via the microphone 34 and loudspeaker 48 and initiate a dialog using speech recognition software).

Claim 15. Mihailidis teaches the emergency assisting device of Claim 9, wherein the receiving unit comprises a RF transceiver ([0045] the central and local interface agents may include wired or wireless network cards, RFID tags, Bluetooth, or other forms of transmitter receivers as the case may be. ).



Claim 19. Mihailidis teaches the emergency assisting device of Claim 9, wherein the emergency assisting device receives audio commands through a personal emergency response console from a remote controlling device([0037] In the event where the sensors 204A, 204B include an audio sensor (e.g. microphone, microphone array), this audio sensor may double as input device for recording the user's response).

Claim 20. Mihailidis teaches the emergency assisting device of Claim 9, wherein the emergency assisting device receives audio commands through a security system from a remote controlling device ([0027] [0033]).

Claim 21. Mihailidis teaches the emergency assisting device of Claim 20, wherein the security system comprises a monitored system located in a residential home ([0107] In one embodiment, the system may further act on one or more designated smart-home devices (step 350) to improve or optimize capture of the user's condition, for example by reducing interfering noises emanating from previously identified devices in the area of interest or globally in the user's residence, ).

a) a receiver configured to receive a wireless signal of an assistance needed event
((([0058] The EDR unit 14 may use the camera(s) or microphone(s) to monitor the living environment of a human subject in real-time.);
b) a processor configured to process the wireless signal
([0058] The local processor 20 in this case performs real-time analysis of the video and audio inputs to determine if an emergency event, such as a fall, has occurred. In the event of an emergency, the EDR unit 14 can communicate with the subject via the microphone 34 and loudspeaker 48 and initiate a dialog using speech recognition software. 
[0095] With reference to FIG. 11, and in accordance with another embodiment, the system 1100, similar to system 1000 of FIG. 10, in this embodiment comprises a distinct smart-home controller/actuator 1120, which communicates with the system's controller (EDR controller) 1108 to provide one or more smart home features and/or functions to complement the system's emergency detection and response protocols.); and
c) an environmental sound regulator configured to regulate power supplied to the appliance that is electrically coupled with the apparatus
([0089] In this particular embodiment, the system 1000 further comprises a smart home module 1020 integrated, in this example, within the system's controller 1008 to provide one or more smart home features and/or functions to complement the system's emergency detection and response protocols. In this particular example, the  ).

Claim 24. Mihailidis teaches the apparatus of Claim 23, further comprising a microphone configured to receive an audible or ultrasonic audio signal
([0042] Also in this case, the audio sensing agent 26 includes a microphone 34 monitored by a speech dialog module 36. As will be described, the speech dialog module 36 is thus operable to detect a change in a given emergency factor in the local area 12, in this case, for example, by detecting a verbal message from a person in the local area, which may be in response to automated questions being asked by the EDR units 14 to determine the severity of the emergency, [0127] A wearable push button may nonetheless be used in conjunction with the above described embodiments).

Claim 25. Mihailidis teaches the apparatus of Claim 23, wherein the ultrasonic audio signal comprises an operational command (([0025] wherein one or more sensors in or near a given area can be used to detect an adverse situation in this area and respond accordingly. For example, in one embodiment, the sensor may be used to identify an emergency event,… upon identifying an adverse event, these devices may be automatically activated, deactivated and/or controlled by the system in implementing, facilitating and/or improving a potential efficiency of a given 

Claim 26. Mihailidis teaches the apparatus of Claim 23, further comprising a vibrational sensor that sends a wireless signal to the apparatus for terminating power to the appliance that is connected to the appliance (([0089] In one example, the device 1026 may consist of a television or radio, which, if operating when an adverse event is detected, may cause significant interference with the system's ability to assess the situation, particularly if the device 1026 is operated loudly and/or if the user is not in a position to speak loudly and/or clearly. In such instances, the system may be predisposed to automatically communicate with the relay 1022 to cut the power to the device 1026 and thus immediately remove interfering noises/sounds emanating therefrom).

Claim 27. Mihailidis teaches the apparatus of Claim 23, wherein the environmental sound regulator stops a power supply to the appliance when the processor detects the wireless signal of an assistance needed event ((([0089] In one example, the device 1026 may consist of a television or radio, which, if operating when an adverse event is detected, may cause significant interference with the system's ability to assess the situation, particularly if the device 1026 is operated loudly and/or if the user is not in a position to speak loudly and/or .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihailidis  in view of Kiff (US 20060071798 A1).

However, Kiff teaches a wearable device comprising a fall sensor ([0019] In instances where the wearable device contains embedded activity sensors (e.g., fall sensor,).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a wearable sensor with a fall sensor as taught by Kiff within the system of Mihailidis for the purpose of enhancing the wearable device to obtain an accurate reading of the status of the individual.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mihailidis  in view of Nelson (US 20050131736 A1).
Claim 14. Mihailidis teaches the emergency assisting device of Claim 9, and further discloses the process of communicating to third parties but does not specifically disclose wherein the audio signal comprises DTMF tones.
However, Nelson teaches wherein the audio signal comprises DTMF tones ([0047] The monitoring device 200 can also include a coder-decoder 232 and transformer driver 234. The coder-decoder 232 can be a dual tone multi-frequency (DTMF) coder-decoder, such as that shown in FIG. 2B.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use DTMF tones as taught by Nelson within the system of Mihailidis for the purpose of enhancing the system to use digitally encoded numbers to communicate an emergency.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mihailidis in view of Cregg (US 20060210278 A1).
Claim 17. Mihailidis teaches the emergency assisting device of Claim 9, and discloses the process of using preprogrammed units but does not specifically disclose wherein the emergency assisting device is configured to learn command signals transmitted from a universal remote control
However, Cregg teaches wherein the emergency assisting device is configured to learn command signals transmitted from a universal remote control ([0085] To replicate an arbitrary IR pulse train at a remote location, the user switches the universal remote control 10 to Extender Mode. Then for every keypress, instead of sending the normal IR pulse train for that key, the microcontroller 12 sends a Blaster Command using a special IR protocol.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the emergency assisting device is configured to learn command signals transmitted from a universal remote control as taught by Cregg within the system of Mihailidis for the purpose of enhancing the system to use re-programmable units.

Claim 18. Mihailidis teaches the emergency assisting device of Claim 9, and discloses the process of using preprogrammed units but does not specifically disclose wherein the emergency assisting device is configured to learn command signals transmitted from a transmitter programmed to a personal emergency response console.
However, Cregg teaches wherein the emergency assisting device is configured to learn command signals transmitted from a transmitter programmed to a personal emergency response console ([0085] To replicate an arbitrary IR pulse train at a remote location, the user switches the universal remote control 10 to Extender Mode. Then for 
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use wherein the emergency assisting device is configured to learn command signals transmitted from a transmitter programmed to a personal emergency response console as taught by Cregg within the system of Mihailidis for the purpose of enhancing the system to use re-programmable units.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mihailidis in view of Albert (US 20060017579 A1).
Claim 22. Mihailidis teaches the emergency assisting device of Claim 20, and further discloses the use of the monitoring system in a residential environment wherein the security system comprises a monitored system located in a commercial building .
However, Albert teaches ([0016] Very sophisticated monitoring systems include computer controlled home and commercial building environmental, safety and security systems that provide both local and remote signals to indicate a detected status or alarm condition.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a monitored system located in a commercial building as taught by Albert within the system of Mihailidis for the purpose of enhancing the system to be extended to a wider market requiring detection of events related to individuals.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/               Examiner, Art Unit 2689